Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Daniel J. Sellinger, D.P.M., P.C.,
(PTAN: 1324940001),
Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-15-271

Decision No. CR4267

Date: October 1, 2015

DECISION

Petitioner, Daniel J. Sellinger, D.P.M., P.C., is a supplier of durable medical equipment,
prosthetics, orthotics and supplies (DMEPOS). Petitioner participated in the Medicare
program until the Centers for Medicare & Medicaid Services (CMS) revoked its
Medicare supplier number for reasons including that the contractor was unable to gain
access to Petitioner’s location to conduct a mandatory on-site visit.

Petitioner here appeals the revocation of its supplier number.

For the reasons discussed below, I find that Petitioner was not compliant with Medicare
requirements and that CMS properly revoked its supplier number.
I. Background

In a letter dated July 28, 2014, the Medicare contractor, Palmetto GBA National Supplier
Clearinghouse (NSC), notified Petitioner that its supplier number would be revoked for a
period of two years effective April 16, 2014, because Petitioner’s business location on
record with the contractor at 2340 E. Stadium Boulevard, Suite 5, in Ann Arbor,
Michigan (herein “E. Stadium Boulevard”) was, among other reasons, not accessible to
the public, CMS, NSC and its agents. CMS Ex. 3 at 2. As a result, the contractor’s
representative could not inspect the supplier’s facility to verify its compliance with
supplier standards. CMS Exhibit (Ex.) 3.

In a letter and request for reconsideration dated August 20, 2014, Petitioner responded, at
which time it conceded that the E. Stadium Boulevard location was not operational at the
time of the attempted inspection and that the office had relocated to its new location on
Dexter Road. In doing so, Petitioner explained that “[o]ver the last two years we have
actually gone from two offices to one” and that “during a renovation we did hold three
sites.” Furthermore, Petitioner stated the following: “I am sure that you can appreciate
that an address change, [sic] during this busy time could be overlooked.” CMS Ex. 4 at
1.

In a reconsidered decision dated September 25, 2014, a Medicare hearing officer affirmed
the revocation of Petitioner’s supplier number based on a failure to meet Supplier
Standards 2,7, and 10. CMS Ex. 5. See 42 C.F.R. §§ 424.57 (c)(2), (c)(7), and (c)(10).
Petitioner now appeals that determination.

In an order dated November 14, 2014, Administrative Law Judge Carolyn Cozad Hughes
directed the parties to submit pre-hearing briefs addressing all issues of law and fact,
including any motions for summary judgment, along with any proposed exhibits,
including written direct testimony, in the form of an affidavit or declaration, of any
proposed witness. Acknowledgment and Pre-Hearing Order at 3-5, 99§ 4,8. The order
advised Petitioner of its right to cross-examine any CMS witness whose direct testimony
was offered. Acknowledgment and Pre-Hearing Order at 5, 9. The order also advised
the parties that a hearing for purposes of cross-examining witnesses “will be necessary
only if a party files admissible, written direct testimony, and the opposing party asks to
cross-examine.” Acknowledgment and Pre-Hearing Order at 6,§ 10. This case was
subsequently transferred to me on September 1, 2015.

CMS submitted its brief and motion for summary disposition (CMS Br.) and five
proposed exhibits. Petitioner submitted its brief (P. Br.) and eight proposed exhibits.
CMS and Petitioner submitted several identical exhibits, and for identification purposes,

' NSC is the Medicare contractor responsible for enrollment and re-enrollment of
DMEPOS suppliers. 42 C.F.R. § 424.57(a).
duplicative exhibits will be referred to herein only by the exhibit numbers furnished by
CMS.

CMS, in its reply (CMS Reply), objects to the admission of two of Petitioner’s proposed
exhibits as inadmissible new evidence: P. Ex. 2, identified as a Debra Walters Email
thread; and P. Ex. 3, identified as a CMS Approval Notice May 14, 2013. For reasons
that will be discussed below, I will not admit P. Exs. 2 and 3. In the absence of further
objections, I admit into evidence CMS Exs. 1-5 and P. Exs. 1, 4-6, and 8-92

While Petitioner expressed a desire to cross-examine NSC inspector Daniel Warner,
CMS filed no written direct testimony for this individual, and I was not asked to
subpoena Mr. Warner as a witness. Therefore, there is no basis for any cross-
examination. Petitioner submitted the affidavits of Christina Hammond, P. Ex. 1, and
Daniel Sellinger, P. Ex. 4, and CMS has not requested the opportunity to cross-examine
these witnesses. I consider the record in this case to be closed, and the matter is ready for
a decision on the merits.

II. Discussion

1. Petitioner has not shown good cause for offering new
documentary evidence that it did not submit at the initial
or reconsideration determination phases, and there is no
basis to admit this evidence into the record.>

Petitioner submitted two proposed exhibits that it did not previously submit at either the
initial or reconsideration determination levels. The first document is a printout of a
March through May 2013 email thread with a subject line “Gmail — WPS Medicare
Provider Enrollment Application — Action Required.” P.Ex.2. In that email thread,
Christina Hammond, Petitioner’s office manager, corresponded with Wisconsin
Physicians Service, a Medicare enrollment contractor, regarding a form CMS-855] that
had been submitted to update Petitioner’s enrollment status. While the email thread does
not reference the specific office location that is being updated, Ms. Hammond reported
that “the address in Livonia is for the UofM surgery center.” P. Ex. 2 at 6. The other
proposed exhibit at issue is a letter from Wisconsin Physicians Service, dated May 14,
2013, indicating that the “[p]ractice location, correspondence address [was] changed from
19900 Haggerty Rd Livonia, MI 48152-1054 to 2550 Dexter Rd Ann Arbor, MI 48103-
2702.” P. Ex.3 at 1.

> Petitioner has not submitted a document marked as P. Ex. 7.

5 Findings of fact and conclusions of law are made in bold and italic font.
CMS argues that Petitioner did not previously submit these documents and that Petitioner
has not shown good cause for failing to present them earlier, as required by 42 C.F.R.

§ 498.56(e). CMS Reply at 5-6; see Acknowledgment and Pre-Hearing Order at 5,9 6.
Petitioner did not respond to CMS’s objections. I find the objections to be persuasive.

I must examine any new documentary evidence that is offered by a provider or supplier
and determine whether any good cause exists for receiving that evidence. 42 C.F.R.

§ 498.56(e)(1). I must exclude any new documentary evidence at the administrative law
judge level of appeal if I do not find good cause for Petitioner’s failure to offer that
evidence at the initial or reconsideration determination levels. 42 C.F.R.

§ 498.56(e)(2)(ii). While “good cause” is not defined in the regulations, the term has
been interpreted to mean an event beyond a party’s control that prevents the party from
offering the evidence timely. See, e.g., City Crown Home Health Agency, CR3130
(2014) at 4. Here, Petitioner offered neither of these proposed exhibits during either the
initial or reconsideration determination phases of the case. The dates of the documents
clearly suggest that they were in existence at the time of the initial and reconsidered
determinations. Petitioner has not alleged any factor amounting to good cause, however,
for why it did not submit the documents earlier.

Rather, Petitioner argues there is a fact dispute as to whether it provided the required
notification of its office relocation. Even if I were to find good cause and admit them, the
proposed exhibits offered by Petitioner do not evidence a dispute as to any material fact
because they do not relate to the issue whether Petitioner provided the requisite notice to
NSC of its relocation from the E. Stadium Boulevard address, which is the location of the
failed attempted site inspection. Instead, the proposed exhibits address the office’s
relocation from a third office location in Livonia, Michigan, rather than the E. Stadium
Boulevard location. In addition, the proposed exhibits pertain to Petitioner’s owner’s
status as a Medicare-enrolled physician, rather than as a DMEPOS supplier. A form
CMS-855I, which is referenced in the proposed exhibits, pertains to the enrollment of
physician and non-physician practitioners and does not provide for the enrollment of
DMEPOS suppliers, which is completed through a form CMS-855S, as discussed above.
Additionally, the proposed exhibits suggest that Petitioner’s owner notified the Medicare
contractor, Wisconsin Physicians Service, regarding his office move, but they do not
show that Petitioner ever notified NSC, the Medicare durable medical equipment
contractor, as it acknowledged in its brief was required. Thus, even if I could accept
these exhibits and admit them as evidence, they would not support Petitioner’s appeal.

For the reasons stated above, I decline to admit P. Exs. 2 and 3.
2. CMS properly revoked Petitioner’s Medicare DMEPOS
supplier enrollment.

To receive Medicare payments for items furnished to a Medicare beneficiary, a supplier
of medical equipment and supplies must have a supplier number issued by the Secretary
of Health and Human Services. Social Security Act (Act) § 1834(j)(1)(A); 42 C.F.R.

§ 424.505. To obtain and retain its supplier number, a DMEPOS supplier must meet the
standards set forth in 42 C.F.R. § 424.57(c), and CMS may revoke its billing privileges if
it fails to do so. 42 CFR. §§ 424.57(c)(1), (e)*; 42 CER. § 424.535(a)(1). Among
other requirements, the supplier must provide “complete and accurate information in
response to questions on its application for billing privileges” and “report to CMS any
changes in information supplied on the application within 30 days of the change.” 42
C.F.R. § 424.57(c)(2). It must submit enrollment information on the applicable
enrollment application. 42 C.F.R. § 424.510(a). The supplier must also permit CMS or
its agents to conduct on-site inspections to ascertain its compliance with governing
regulations and ensure its location is accessible to various entities such as the public,
CMS, and NSC. 42 C.F.R. §§ 424.57(c)(7),(8).

Prior to its revocation, Petitioner was a Medicare-enrolled DMEPOS supplier located at
E. Stadium Boulevard in Ann Arbor, Michigan. CMS Ex. 1 at 1; CMS Ex. 5 at 2. On
April 16, 2014, an inspector employed by NSC attempted an on-site

inspection at the E. Stadium Boulevard location but found that the supplier was no longer
at the location. The practice location was closed, and there was no signage or posted
hours of business. The suite appeared to be empty, and the inspector was unable to
inspect the premises. CMS Ex. | at 6,7. At some point prior to the failed site inspection
on April 16, 2014, Petitioner moved to a new location but did not report the change of
address to NSC by filing the form CMS-855S. 42. C.F.R. § 424.510(a); see MPIM

§ 15.1.2. Petitioner has not disputed the determination that the office on E. Stadium
Boulevard was not accessible on the day of the attempted site visit. Nor has Petitioner
alleged that it filed a form CMS-855S with NSC within 30 days of its relocation.

In a letter and request for reconsideration dated August 20, 2014, Petitioner
acknowledged that the E. Stadium Boulevard office was not open at the time of the
attempted inspection and that it had already relocated to its new office on Dexter Road.
Petitioner speculated that the required report of the new office location may have been
“overlooked” because its staff was overwhelmed at the time of the move. CMS Ex. 4 at

* Paragraph (e) of section 424.57 was previously designated paragraph (d) and was
redesignated by the rulemaking that imposed the surety bond requirements at paragraph
(d); however, the redesignation was not incorporated in the Code of Federal Regulations
(C.F R.) until November 24, 2014. 79 Fed. Reg. 69,772, 69,773 (Nov. 24, 2014). Prior
versions of the C.F.R. dating back to October 1, 2009 included an Editorial Note
explaining the redesignation.

1. In a form CMS-855S that was submitted in August 2014, Petitioner reported that it
started operating at its new Dexter Road location November 1, 2012. CMS Ex. 4 at 7, 22.
Now, Petitioner’s owner belatedly claims in its brief to have notified “CMS” through the
submission of a form CMS-855I (Medicare Enrollment Application — Physicians and
Non-Physician Practitioners), which is used for Medicare physician suppliers, but not
DMEPOS suppliers, that was sent to the Medicare contractor. P. Br. at 5. As explained
previously, Petitioner has not demonstrated how this notification to Wisconsin Physicians
Service of his move from a Livonia, Michigan office constitutes the required timely
notice to NSC that Petitioner relocated from the E. Stadium Boulevard location to the
Dexter Road location. Petitioner makes no allegation that it notified NSC within the
requisite time period or that it was operational at the E. Stadium Boulevard location at the
time of the failed inspection, and the record does not include any such evidence.

Based on all of the discussion above, I find that Petitioner did not comply with Supplier
Standard 2 that is set forth in 42 C.F.R. § 424.57(c)(2). Petitioner did not, within 30 days
of the office relocation, advise the CMS contractor that it had changed locations.

Likewise, I agree with NSC’s determinations in its reconsidered decision that Petitioner
did not comply with Supplier Standards 7 and 10. I find that Petitioner did not comply
with Supplier Standard 7, which requires, inter alia,a DMEPOS supplier to maintain “a
physical facility on an appropriate site.” 42 C.F.R. § 424.57(c)(7). Petitioner has
conceded that the E. Stadium Boulevard office location was not accessible at the time of
the April 16, 2014 inspection because it had already moved to a new location in the same
city. CMS Ex. 4 at 1. [also find that Petitioner did not comply with Supplier Standard
10, which required it to maintain comprehensive liability insurance at its qualified
physical location. 42 C.F.R. § 424.57(c)(10). Petitioner has not presented evidence that
it carried the requisite liability insurance coverage at the E. Stadium Boulevard location
after it moved to the Dexter Road location.

Finally, I also observe that Petitioner’s owner, in a January 21, 2015 affidavit submitted
contemporaneously with Petitioner’s brief, reported that “[u]pon my knowledge and
belief, CMS sends all correspondence to the Dexter Road address, which indicates that
CMS had our current operational address on file.” P. Ex. 4 at 2,9 10. Likewise,
Petitioner’s office manager, in a January 22, 2015 affidavit submitted contemporaneously
with Petitioner’s brief, stated “CMS sends all correspondence to the Dexter Road address,
which indicates that CMS had our current operational address on file.” P. Ex. 1,9 16.
However, I observe that the July 28, 2014 initial determination from the CMS contractor
was mailed to Petitioner’s owner’s personal residence address and not its business
location on 2550 Dexter Road in Ann Arbor, Michigan (herein “Dexter Road”). CMS
Ex. 3 at 1; CMS Ex. 4 at 2.

III. Conclusion

Petitioner did not meet all of the Medicare supplier requirements, and CMS properly
revoked its supplier number and billing privileges for a period of two years.

/s/
Leslie C. Rogall
Administrative Law Judge

